DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear what is meant by “contoured inwardly”.  Does this mean they are curved on the inside?  As the meaning of this cannot be determined, no art rejection has been made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zettle(US Patent D321,421).
Zettle discloses a squeegee which can apply films, comprising a blade portion, a handle portion attached to and extending from the blade(the part between the blade and the loops), and a loop portion adapted to be slipped over a finger of a user and worn by a user which is formed in the handle region.(Figure 1)
Regarding claims 2 and 3, the blade is tapered from an edge portion to a transition portion.(Figure 1)
Regarding claim 8, the squeegee is a unitary form.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Siler Jr et al.(US Patent 4,827,557).
Siler Jr. et al. discloses a squeegee which can apply films, comprising a blade portion(16), a handle portion attached to and extending from the blade(18, the part between the blade and the loop), and a loop portion adapted to be slipped over a finger of a user and worn by a user which is formed in the handle region.(Figure 1)
Regarding claims 2 and 3, the blade is tapered from an edge portion to a transition portion.(Figure 1)
Regarding claim 8, the squeegee is a unitary form.
Claim(s) 1, 8, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Libman et al.(US Patent D547,511).
Libman et al. discloses a device with a squeegee which can apply films, comprising a blade portion, a handle portion attached to and extending from the blade(the part between the blade and the loop), and a loop portion capable of being slipped over a finger of a user and worn by a user which is formed in the handle region.(Figure 3)
Regarding claim 8, the squeegee is a unitary form.(Figure 3)
Regarding claim 10, the loop portion extends beyond the handle portion.(Figure 3)
Regarding claim 11, the squeegee has a hole which could receive and hold another handheld tool.  
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al.(US Patent D627,532).
Yang et al. discloses a device with a squeegee which can apply films, comprising a blade portion, a handle portion attached to and extending from the blade(the part between the blade and the loop), and a loop portion capable of being slipped over a finger of a user and worn by a user which is formed in the handle region.(Figure 1)
Regarding claim 9, the squeegee is made of more than one part.(Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siler, Jr. et al.
Regarding claim 12, Siler, Jr. et al. discloses a blade portion which tapers from the handle to the edge, a handle portion with first and second side guards,  one end of the side guards contacting each other on the blade side and the other end connected by a finger loop portion.(Figure 2)  That particular embodiment does not show the two side guards meeting in a continuous loop. However, Siler, Jr. et al. also teaches the two side portions forming a continuous loop(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to replace the split loop of Figure 2 with the continuous loop of Figure 1 since they are obvious alternatives in the art.  The device of Figure 2 fits over the wrist, which means it fits over the fingers.  

[AltContent: arrow][AltContent: arrow]first and second side guards

    PNG
    media_image1.png
    319
    325
    media_image1.png
    Greyscale

Regarding claims 4 and 15, while the reference does not disclose a cover for the blade, the covering of a tool when not in use is well-known and conventional in the tool art and would have been obvious for this reason.  
Regarding claims 5-7 and 16-19, the material covers can be made of are also well-known and conventional in the cover arts and would have been obvious for this reason.
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 14, the prior art of record does not teach or clearly suggest a squeegee with a handle with first and second side guards which are connected on one side and connected by a finger loop on the other side and which is made of a plurality of components.  Regarding claim 20, the prior art of record does not teach or clearly suggest the squeegee of claim 12 with a webbing between the side guards which has an opening in it for receiving another hand tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746